Citation Nr: 1231270	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left ankle disability, to include an ankle sprain.

5.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

6.  Entitlement to service connection for a lung disability, to include asthma.

7.  Entitlement to an initial rating in excess of 10 percent for a right wrist strain.

8.  Entitlement to an initial compensable rating for a thoracic and lumbosacral spine strain.

9.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to May 2001, from February to June 2003, and from March 2004 to March 2008.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from May 2008 and October 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in Seattle, Washington, and Newark, New Jersey, respectively.  

In the May 2008 decision, the RO denied entitlement to service connection for a cervical spine strain, tinnitus, left ankle strain, bilateral pes planus, and asthma.  In that decision, the RO also granted service connection for right wrist strain and assigned an initial 10 percent disability rating.  Service connection was also awarded for hypertension and for thoracic and lumbosacral spine strain, which were assigned noncompensable disability ratings.  All initial ratings were effective March 9, 2008.  In the October 2009 decision, the RO denied entitlement to service connection for PTSD.

The RO in Newark, New Jersey currently has jurisdiction over the Veteran's claims.

In his July 2009 and June 2011 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In March 2012, he was notified that his Board hearing had been scheduled for a date in May 2012. He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for a neck disability, tinnitus, and left ankle, bilateral foot, and lung disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not establish a current psychiatric disability.

2.  Since March 9, 2008, the Veteran's right wrist strain has not caused ankylosis.

3.  Since March 9, 2008, the Veteran's thoracic and lumbosacral spine strain has been manifested by upper and lower back pain with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion both to 30 degrees, and right and left lateral rotation both to 35 degrees; there has been showing of muscle spasm, guarding, localized tenderness, vertebral body fracture, or spinal ankylosis.

4.  Since March 9, 2008, the Veteran's lumbar radiculopathy of the right lower extremity has been manifested by mild sciatic neuritis.

5.  Since March 9, 2008, the Veteran's lumbar radiculopathy of the left lower extremity has been manifested by mild sciatic neuritis.

6.  The Veteran has not had diastolic blood pressure readings of predominantly 100 or more or systolic readings of predominantly 160 or more at any time during the appeal period and there is no prior history of diastolic readings of predominantly 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
    
2.  The criteria for an initial rating in excess of 10 percent for right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DCs) 5214, 5215 (2011).

3.  The criteria for an initial compensable rating for thoracic and lumbosacral spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011).

4.  The criteria for a separate initial 10 percent rating for lumbar radiculopathy of the right lower extremity have been met since March 9, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2011).

5.  The criteria for a separate initial 10 percent rating for lumbar radiculopathy of the left lower extremity have been met since March 9, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.
6.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for higher initial ratings for right wrist strain, thoracic and lumbosacral spine strain, and hypertension arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

With respect to the claim of service connection for a psychiatric disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in July 2009, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a psychiatric disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the July 2009 letter.  Thus, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and pertinent service personnel records.  He has not reported, and the evidence does not otherwise reflect, any relevant post-service VA or private medical treatment for psychiatric, right wrist, or back disabilities, or for hypertension.  In addition, he was afforded VA examinations for right wrist and back disabilities and for hypertension.

Although the most recent VA examination for the Veteran's service-connected right wrist and back disabilities and hypertension took place in 2008, he has not reported any change in his disabilities since then, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

A VA psychiatric examination was scheduled for a date in January 2012.  The Veteran was also scheduled for X-rays of the right wrist and thoracolumbar spine for a date in March 2008.  He failed to appear for the examination and X-rays.  In this regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.

The Veteran was notified of the date and time of the January 2012 VA psychiatric examination by way of a December 2011 letter.  While the letter notifying him of the March 2008 spinal and right wrist X-rays are not in the claims folder, the absence of the letter, by itself, cannot be used as evidence to rebut the presumption that VA complied with its procedures in notifying the Veteran of his X-rays.  Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  The Veteran has not alleged non-receipt of any notice.

No reason for the failure to report for the VA examination and X-rays were shown and the Veteran has made no attempt to contact VA to request that his examination and X-rays be rescheduled.  Furthermore, the Veteran has not argued that good cause exists for his failure to appear at his scheduled VA examination and X-rays. As he has not alleged good cause for his failure to appear, his claim of service connection for a psychiatric disability and his appeal for higher initial ratings for a right wrist strain and a thoracic and lumbosacral spine strain shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).

The examination and X-rays were necessary in order to determine whether the Veteran had a current psychiatric disability, to obtain a medical opinion as to the etiology of any such disability, and to obtain any X-ray evidence of symptoms associated with the service-connected right wrist and thoracolumbar spine disabilities.  As explained below, the evidence is otherwise insufficient to grant service connection for a psychiatric disability as there no competent or credible objective evidence that the Veteran has a current psychiatric disability. 

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, the Veteran claims that he has a psychiatric disability, to include PTSD, which he contends is due to various stressors that he experienced while serving in Iraq.  For example, he has reported that he witnessed injured and deceased military personnel and civilians, witnessed destroyed equipment, participated in the search and recovery of deceased military personnel who had been flying in two downed Blackhawk helicopters, and was exposed to indirect enemy fire on multiple occasions while landing military aircraft.  

As the Veteran has reported exposure to incoming enemy fire in service, the evidence reflects that he may have been engaged in combat while in service.  In-service psychiatric stressors, such as those described by the Veteran, could be consistent with the circumstances of his service.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service." Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus and current disability elements of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

Assuming without deciding that the Veteran engaged in combat during service, the claim must nevertheless be denied, as explained below.

Service treatment records include January and December 2007 reports of treatment for difficulty sleeping, an unhappy mood, relationship problems, and an anxiety attack associated with fear and panic.  

The Veteran is competent to report psychiatric stressors in service.  Further, his service treatment records confirm that he was treated for symptoms of a psychiatric disability in service.  Hence the presence of in-service psychiatric symptoms is established.  However, with regard to the remaining elements of the claim of service connection, the weight of the evidence reflects that the Veteran does not have any current psychiatric disability.

There is no clinical evidence of any private or VA medical treatment for psychiatric problems in the years since service and the Veteran has not reported any specific psychiatric symptoms or any treatment for such symptoms following service.  There is no other evidence of any current psychiatric disability and neither the Veteran nor his representative have alluded to the existence of any such evidence.

In light of the lack of any adequate evidence of a post-service psychiatric disability, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Higher Initial Ratings

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).
	
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Right Wrist Strain

The Veteran's right wrist strain is currently rated under 38 C.F.R. § 4.71a, DC 5215 as limitation of motion of the wrist.  Under DC 5215, a 10 percent rating is warranted for the major extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  Id.  A higher rating under DC 5214 requires evidence of ankylosis.

The February 2008 VA examination report includes the Veteran's statements that he was right-handed and that he was unable to throw a football or baseball because of right wrist pain and clicking.  He was able to use a keyboard and mouse for approximately 30 minutes, at which time he would be begin to experience wrist pain.  There was no associated numbness, tingling, weakness, or any other symptoms related to the right hand or arm.  There were no flare ups of wrist symptoms and the wrist was always stiff and sore.

Objective examination revealed that palmar flexion was to 80 degrees without pain, dorsiflexion was to 60 degrees without pain, radial deviation was to 45 degrees, and ulnar deviation was to 25 degrees without pain.  After five repetitions of ranges of wrist motions, there was no fatigue, weakness, lack of endurance, or additional limitation in the ranges of motion.  However, when the wrist clicked there was pain associated with radial or ulnar deviation.  There was no palpable area of tenderness or any swelling or redness.  A diagnosis of a right wrist strain was provided.

No other clinical evidence of record contains findings referable to the right wrist.

The evidence reflects that there is a right wrist disability with pain, stiffness, clicking, and limitation of motion.  There is no evidence of ankylosis of the wrist. Where, as here, a veteran is in receipt of the maximum schedular rating based on limitation of motion for the wrist and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application.  See Johnston, 10 Vet. App. at 85.  

An initial 10 percent rating has been assigned under DC 5215 on the basis of painful right wrist motion.  As the evidence does not reflect that there is any ankylosis of the wrist, a rating in excess of 10 percent for a right wrist strain under DCs 5214 and 5215 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5214, 5215.

Thoracic and Lumbosacral Spine Strain

Orthopedic Impairment

The Veteran's thoracic and lumbosacral spine strain is currently rated under 38 C.F.R. § 4.71a, DC 5237.  Under the applicable criteria, limitation of spinal motion is evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (2) provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

A higher rating is also provided under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.

The February 2008 VA examination report includes a report by the Veteran that he experienced a dull ache and muscle pain in the upper back.  There were no flare ups of such symptoms and they only occurred following heavy lifting or pushing.  There was also low back pain which radiated to the buttocks bilaterally, but the pain did not radiate to the legs and did not affect his bowels, bladder, or sexual functions.  The low back pain occurred following heavy exertion and prolonged running and lasted for 1 to 3 days at a time.  Such symptoms did not interfere with the Veteran's activities of daily living or employment and he had never experienced any incapacitating episodes of back pain.  Also, he had not missed any work due to his upper or low back pain.

Objective examination of the thoracolumbar spine revealed that forward flexion was to 90 degrees without pain, extension was to 30 degrees without pain, right and left lateral flexion were both to 30 degrees without pain, and right and left lateral rotation were both to 35 degrees without pain.  There was no deformity or muscle spasm and no tenderness to palpation.  Five repetitions of ranges of motion of the spine did not produce any fatigue, weakness, lack of endurance, or any other symptoms.  Further, the Veteran had a normal posture.  He was diagnosed as having a thoracic and lumbosacral spine strain.

The file contains no other medical records relating to the spine.  

Again, as shown upon VA examination in February 2008, the Veteran was able to perform forward flexion to 90 degrees without pain and his combined range of motion of the spine was 250 degrees.  There was no evidence of any muscle spasms or tenderness, the Veteran had a normal gait, and there was no evidence of spinal ankylosis.  Flare-ups were not reported.  

In sum, even considering pain, the evidence does not support assignment of a compensable rating under DC 5237, as the evidence does not reflect that the Veteran experienced any muscle spasms, guarding, or localized tenderness, that there was any vertebral body fracture or spinal ankylosis, or that the Veteran's pain was so disabling to actually or effectively result in flexion of the thoracolumbar spine to greater than 60 degrees, but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  As the requirements for a compensable rating under DC 5237 have not been met at any time since the effective date of service connection, entitlement to a higher initial rating for a thoracic and lumbosacral spine strain on the basis of orthopedic impairment is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5237.

Furthermore, the Veteran has not been diagnosed as having IVDS and he specifically reported during the February 2008 VA examination that he had never experienced any incapacitating episodes of back symptoms.  Thus, he is not entitled to an initial compensable rating under DC 5243 based on incapacitating episodes of IVDS.  38 C.F.R. § 4.71a, DC 5243.

Neurologic Impairment

There is evidence of a bilateral neurologic impairment of the sciatic nerve associated with the Veteran's thoracolumbar spine.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The above evidence reflects that during the February 2008 VA examination the Veteran reported that his low back pain radiated to the buttocks bilaterally.  Objective examination revealed that position, vibration, and light touch senses were all symmetrical and normal bilaterally, that knee and ankle jerks were both normal, and that no pathologic reflexes were elicited.   

Although all objective neurologic findings were normal during the February 2008 VA examination, the Veteran reported low back pain that radiated to the buttocks bilaterally.  He is competent to report such symptoms of his low back disability.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his report and it is not inconsistent with the evidence of record.  Therefore, his report of radiating low back pain is credible.

Given the report of at most mild disability during the February 2008 VA examination that was wholly sensory and the otherwise normal neurologic findings during the examination, resolving reasonable doubt in the Veteran's favor warrants separate initial 10 percent ratings for right and left lumbar radiculopathy under DC 8520, as mild incomplete paralysis since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520.  

Hypertension

The Veteran's hypertension is currently rated under 38 C.F.R. § 4.104, DC 7101 as hypertensive vascular disease.  Under DC 7101, the following ratings apply: a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; a 40 percent rating is warranted when diastolic pressure is predominantly 120 or more; and a 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Service treatment records include diastolic blood pressure readings ranging from 63 to 96, but with most findings in the 60s and 70s.  The February 2008 VA examination report includes a report by the Veteran that he took Norvasc for his blood pressure.  Such medication adequately controlled his blood pressure and he did not experience any side effects or other complaints.  He had never experienced any chest pain, vision problems, headaches, shortness of breath, swelling, or any other cardiovascular symptoms.  Blood pressure readings of 130/65 in the left arm while seated, 125/65 in the right arm while seated, and 120/65 in the right arm while supine were recorded.  There was a heart rate of 70 beats per minute and there was no murmur, megaly, or gallop.  A diagnosis of hypertension was provided.

The above evidence reflects that the Veteran's blood pressure readings have never predominantly shown diastolic pressure at 100 or more or systolic pressure at 160 or more.  Thus, although the use of Norvasc to control blood pressure was reported during the February 2008 VA examination, a 10 percent rating is not warranted under DC 7101 because there is no history of diastolic pressure of predominantly 100 or more.  As the Veteran's hypertension does not meet or approximate the `criteria for a 10 percent rating under DC 7101, an initial compensable rating is not warranted at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.104, DC 7101.

Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected right wrist and back disabilities and hypertension.  The symptoms of his disabilities are right wrist pain, stiffness, soreness, "clicking," and limitation of motion, upper and low back pain with radiation to the buttocks bilaterally, limitation of thoracolumbar spinal motion, and elevated blood pressure.  The criteria under DCs 5214, 5215 and 5237 contemplate limitation of right wrist and spinal motion as well as symptoms that cause or are associated with limitation of motion (i.e. pain, stiffness, soreness,  a "clicking sensation").  The criteria under DC 8520 contemplate symptoms of mild impairment of the sciatic nerve (i.e. back pain radiating to the buttocks).  Also, the criteria under DC 7101 contemplate elevated blood pressure and medication taken to control such pressure.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, there is no evidence pertaining the Veteran's employment history following service in the claims file.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to a higher initial rating for a right wrist strain is denied.

Entitlement to an initial compensable rating for a thoracic and lumbosacral spine strain is denied.

Entitlement to a separate initial 10 percent rating for lumbar radiculopathy of the right lower extremity is granted, effective March 9, 2008, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to a separate initial 10 percent rating for lumbar radiculopathy of the left lower extremity is granted, effective March 9, 2008, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr. Nicholson, 21 Vet. App. 303, 311 (2007).

The February 2008 VA examination report includes diagnoses of a left ankle strain, bilateral pes planus, and asthma.  Thus, current left ankle, bilateral foot, and lung disabilities have been demonstrated.

With regard to the diagnosed bilateral pes planus, the Veteran's January 2001 entrance examination reveals a diagnosis of mild asymptomatic pes planus.  However, his October 2003 entrance examination was normal other than for hypertension and cardiac problems.  Thus, he is presumed sound as for the period of service from March 2004 to March 2008.  There is no entrance examination for the period of service from February to June 2003.

Service treatment records include December 2004, January, February, and April 2005, and April 2007 reports of treatment for a left ankle sprain with associated pain, ecchymosis, and an antalgic gait.  (The April 2007 report at first indicated "right" ankle sprain, but then it noted that he was favoring the right ankle, and the ultimate diagnosis referred to the left ankle- upon review of the record as a whole, the Board finds the final diagnosis to be the most probative evidence and thus the record is deemed to relate to the left ankle.)  In March 2004, the Veteran was treated for a 3-week history of bilateral foot pain and was diagnosed as having flat feet.  With respect to the asthma claim, the Veteran contends that it is due to exposure to jet fuel, helicopter fuel, and exhaust in service.  He has also reported tobacco use.

The February 2008 VA examination is inadequate because no opinions were provided as to the etiology of the diagnosed left ankle, bilateral foot, and lung disabilities.  Thus, a remand is necessary to afford the Veteran new VA examinations to obtain the necessary opinions.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the claims of service connection for a neck disability and tinnitus, the Veteran has not been provided any specific notice of the information and evidence that is necessary to substantiate such claims in accordance with the VCAA. Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate claims of service connection for a neck disability and tinnitus.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left ankle disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that any current left ankle disability had its onset during any period of service, is related to the Veteran's left ankle problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all current left ankle disabilities, as well as all instances of reports of and treatment for left ankle problems in service, particularly the December 2004, January, February, and April 2005, and April 2007 reports of treatment for a left ankle sprain and its associated residuals.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine whether any current bilateral foot disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that any current bilateral foot disability other than pes planus clearly and unmistakably pre-existed the period of service from February to May 2001?

 (b)  If any current bilateral foot disability other than pes planus did clearly and unmistakably pre-exist the period of service from February to May 2001, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease during that period?

(c)  If any current bilateral foot disability other than pes planus did not clearly and unmistakably pre-exist the period of service from February to May 2001, and was clearly and unmistakably not aggravated during that period of service, is it at least as likely as not (50 percent probability or more) that the bilateral foot disability other than pes planus had its onset during that period of service or is otherwise the result of a disease or injury during that period?

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral pes planus was aggravated during the period of service from February to May 2001 beyond the normal progression of the disease?

(e)  Is it at least as likely as not (50 percent probability or more) that any current bilateral foot disability had its onset during the period of service from February to June 2003, was aggravated during that period beyond the normal progression of the disease, or is otherwise related to a disease or injury during that period?

(f)  Is it at least as likely as not (50 percent probability or more) that any current bilateral foot disability clearly and unmistakably pre-existed the period of service from March 2004 to March 2008?

(g)  If any current bilateral foot disability did clearly and unmistakably pre-exist the period of service from March 2004 to March 2008, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease during that period?

(h)  If any current bilateral foot disability did not clearly and unmistakably pre-exist the period of service from March 2004 to March 2008, and was clearly and unmistakably not aggravated during that period of service, is it at least as likely as not (50 percent probability or more) that the bilateral foot disability had its onset during that period of service, is related to the Veteran's foot problems during that period, or is otherwise the result of a disease or injury during that period?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In formulating the above opinions, the examiner must acknowledge and comment on all current bilateral foot disabilities, as well as all instances of reports of and treatment for foot problems in service, particularly the March 2004 treatment for bilateral foot pain.  

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that any current lung disability had its onset during any period of service, is related to the Veteran's exposure to toxic fumes in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all current lung disabilities, as well as the Veteran's reports of exposure to toxic fumes (e.g. jet fuel, helicopter fuel, exhaust) in service and his reported smoking history.  For purposes of the above opinion, the examiner should presume that the Veteran's reports of exposure to toxic fumes in service are accurate.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

5.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


